             Case 15-10887-RAM          Doc 100      Filed 06/26/19     Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
In Re:
VIOLETA T GARCIA,                                                Bk. No. 15-10887-RAM
AKA VIOLETA GARCIA,
       Debtor                                                    Chapter 13
________________________________/

       NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that the undersigned counsel enters its appearance for U.S.
Bank Trust National Association, Not in Its Individual Capacity But Solely as Owner Trustee
for Kingsmead Asset Holding Trust, a creditor and/or party in interest (“the Creditor”), with
regards to its Mortgage recorded February 16, 1994, Book 16249 and Page 3607 on the real
property, located at 2927 N. W. 99TH ST, MIAMI, FL 33147, in the above captioned
bankruptcy matter, and pursuant to Bankruptcy Rule 2002(g) and 2002(h) and 9007 and
§1109(b) of the Bankruptcy Code, demands that all notices that are required to be given in this
case and all papers that are required to be served in this case, be given to and served upon the
undersigned at the office, post office address and telephone number set forth below.
         PLEASE TAKE FURTHER NOTICE that pursuant to §1109(b) of the Bankruptcy
  Code, the foregoing demand includes not only the notices and papers referred to in the Rules
  specified above, but also includes, without limitation, orders and notices of any application,
 motion, petition, pleading, request, complaint or demand, whether formal or informal, whether
written or oral whether transmitted or conveyed by mail, delivered, telephone, telegraph, telex or
 otherwise which affect or seek to affect in anyway any of the Creditor’s rights or interest, with
         respect to the Debtor or the property on which Creditor holds a mortgage lien.




PH # 97395
              Case 15-10887-RAM          Doc 100     Filed 06/26/19    Page 2 of 2




                CERTIFICATE PURSUANT TO LOCAL RULE 9011-4(B)(1)
                I hereby certify that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and I am in compliance with the additional qualifications to
practice in the court set forth in Local Rule 2090-1(A).
June 25, 2019
                                          /s/ Stefan Beuge, Esquire
                                          Stefan Beuge, Esq., Florida Bar No. 68234
                                          Phelan Hallinan Diamond & Jones, PLLC
                                          2001 NW 64th Street
                                          Suite 100
                                          Ft. Lauderdale, FL 33309
                                          Tel: 954-462-7000 Ext. 56588
                                          Fax: 954-462-7001
                                          FLSD.bankruptcy@phelanhallinan.com




PH # 97395                                       2
